UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7781



HUGH R. EPPS,

                                             Petitioner - Appellant,

          versus

ALTON BASKERVILLE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-178)


Submitted:   February 11, 1997             Decided:   August 19, 1997


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Hugh R. Epps, Appellant Pro Se. Leah Ann Darron, Assistant Attor-
ney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's* order denying relief
on his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the magis-

trate judge's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the magistrate judge. Epps v. Baskerville, No. CA-96-

178 (E.D. Va. Nov. 7, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
      The parties consented to the jurisdiction of the magistrate
judge. 28 U.S.C. § 636(c) (1994).

                                2